Stolz, Judge.
The charge on recent possession of stolen property and the defendant’s conviction of burglary, were *810authorized by evidence that the defendant and another boarded a bus together 25 — 30 feet from the store which had been burglarized, during the same time-span of the burglary; that the stolen items included a personal check, paper currency, and silver coins (including silver dollars and rolled quarters), amounting to more than $1,200; that the defendant paid the bus fare for himself and the passenger boarding with and behind him with a silver dollar; that when a police officer stopped the bus, which contained approximately 7 — 12 passengers at that time, to search it in connection with an investigation of another crime, and had the defendant get off the bus, the defendant’s co-boarder, who had sat in front of him, exited the bus through a window; that the stolen personal check was found on the bus floor by the seat occupied by the defendant’s co-boarder, and the defendant dropped over $400 of paper currency and coins, including rolled quarters, all the way from his seat, along the bus floor, and outside the bus as he got off, and had $101 stuffed in his sock when taken to jail; that, when the officer questioned the defendant outside the bus, the defendant gave him false information as to where he had boarded the bus, became noticeably nervous and jittery as the officer observed the money on the ground, attempted to flee from the officer’s custody, and could offer no explanation for the money, other than claiming to have won merely $40 in a gambling game.
Submitted September 8, 1975
Decided September 24, 1975.
J. Walter Cowart, for appellant.
Andrew J. Ryan, Jr., District Attorney, Michael K. Gardner, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Evans, J., concur.